DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-18 of copending Application No. 17/158,640. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,328,916 to Lucas.
Regarding Claim 1, Lucas teaches an aquarium feeding system comprising: a flotation base adapted to float on water (Lucas Fig. 3, 4, 5 elements #30 and F); wherein the flotation based comprises an outer perimeter and an inner opening (Lucas Fig. 3); wherein the outer perimeter comprises an upper surface and a lower surface (Lucas Fig. 4 top and bottom of #80); a clip (Lucas Fig, 4 #37) adapted to be removably inserted into and removed from the inner opening of the flotation base (Lucas Fig. 4 #33; Fig. 2 #13 and #14); wherein, as inserted, an arm (Lucas Fig. 2 #15) of the clip sits on a portion of the upper surface of the outer perimeter of the flotation base (Lucas Fig. 2 #15 on top of #12); and wherein, as inserted, jaws of the clip are disposed at or below a plane corresponding to the lower surface of the flotation base (Lucas Fig. 2 #17 and Fig. 4 #37).
Regarding Claim 2, Lucas teaches the arm (Lucas Fig. 2 #14 and #15 and Fig. 4 #34) comprises an outer end, wherein the outer end is configured to sit within a slot (Lucas Fig. 2 #13 and Fig. 4 #33) of the flotation base.
Regarding Claim 3, Lucas teaches the outer end comprises at least one planar side surface (Lucas Fig. 2 side of #15/#14).
Regarding Claim 4, Lucas teaches the slot comprises a corresponding planar side surface for mating with the planar side surface of the outer end (Lucas Fig. 2 #13).

Regarding Claim 5, Lucas teaches wherein the arm (Lucas Fig. 2 #14) is a first arm, wherein the outer end (Lucas Fig. 2 #15) is a first outer end, wherein the clip further comprises a second arm (Lucas Fig. 2 shows at least four other arms any of which could be called the second arm #14) connected to the clip (Lucas Fig. 2 shows a plurality of clips #17; claim language does not specify that it is connected to the same clip, wherein the second arm comprises a second outer end (Lucas Fig. 2 #15), wherein the second outer end is adapted to sit within a second slot (Lucas Fig. 2 #13) of the flotation base.
Regarding Claim 6, Lucas teaches the first arm and the second arm are integral (Lucas Fig. 2 all of the arms #14 are integral via the assembly, integral is interpreted as important).
Regarding Claim 7, Lucas teaches the clip comprises handles (Lucas Fig. 3 #38 and #44) integral with the jaws (Lucas integral via assembly, integrated as important), wherein, as inserted, tops of the handles of the clip are disposed above a plane corresponding to the upper surface to the flotation base.
Regarding Claim 8, Lucas teaches the arm of the clip extends in a horizontal direction. The position of the arm as claimed is merely relative to the orientation of the device. There are two interpretations of the broad claim language.  First, the position of the arm is relative to the orientation of the device.  If the device of Lucas was stored or carried on its side, element #15 would extend in a horizontal direction.  Second, to reject claims 1 and 8 together the “arm” is not explicitly defined in either of these two claims in terms of the structural relationship between the clip and the arm.  The claims merely state that there is a clip and that the arm of the clip sits on a portion of the upper surface.  Thus, the arm could be interpreted as element #18 of Lucas which is horizontal in Fig. 2 and 3.

Response to Arguments
Applicant's arguments filed 04 April 2022 have been fully considered but they are not persuasive. 
The Double Patenting rejection is a provisional double patenting rejection applicable in situations when the applications have not yet been patented.  The claims of both pending applications are coextensive in scope.  Claims 1-4 and 7 of applications ‘381 are effectively identical to claims 14-18 of application ‘640.  Being proximal versus being at or below overlap in scope and are effectively identical, identical subject matter.  No amendments have been made to the claims 1-7 of this application and the examiner maintains the double patenting rejection.
Regarding the teachings of Lucas, the examiner maintains that the claims are not explicit enough to distinguish over the teachings of Lucas.  Independent claim 1 claims an outer perimeter, but does not explicitly claim the location of the inner opening.  The structural position of the inner opening is not claimed with respect to the outer perimeter.  An opening through the perimeter edge of the outer perimeter satisfies the broad language of an inner opening.  As taught by Lucas, Lucus Fig. 2 has an inner opening #13 in the outer perimeter of #10/#12.  Even element #33 of Fig. 4 is inside the outer edge of the perimeter and satisfies the broad limitation of an inner opening since the claim language does not explicitly place the structural position of the inner opening in relation to the outer perimeter or overall device.  The claim merely states an outer perimeter and an inner opening.  Furthermore, the claim merely states a clip and does not structurally claim the structural features of the clip.  The broad term of “clip” is satisfied by the structure of Lucas #37.  Lucas #37 is the body of snap hook #36.  Applicant hasn’t claimed what portion of the clip is “inserted into and removed from the inner opening”.  Lucas Fig. 5 #34 which is part of the clip component has been inserted into and is capable of being removed from inner opening #33.  Also, Lucas Fig. 2 clip portion #14 has been inserted in the inner opening #13 and capable of being removed.  The claim language hasn’t established the structural limits of the clip and thus the clip unit of Lucas Fig. 2 #17, #14, !5 or Fig. 4/5 #34, #36, #37, #35, #34s/D make up “the clip”.  
The examiner disagrees with applicant’s arguments concerning Lucas element #15.  The examiner maintains that Lucas element #15 is part of “the arm” and rests on the upper surface of element #12 which reads on the outer perimeter.  Element #14 of the arm passes through the inner opening.  The examiner reiterates, that the structural features of the clip are not explicit and the relationship and structural position of the inner loop with the outer perimeter are not claimed.  Applicant hasn’t claimed that the clip in its entirety gets inserted through the inner opening. 
In response to applicant's argument that Lucas is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art reference is reasonably pertinent to the particular problem with which applicant was concerned i.e. a floating ring to clip and suspend food from in an aquatic environment.  In other words, a way of floating clips in water.
Applicant hasn’t claimed the aquarium.  Applicant has merely claimed an aquarium feeding device. Applicant hasn’t claimed the structural connection of the feeder and the aquarium. It is old and notoriously well-known that bigger fish eat smaller fish.  Applicant has argued that the claimed invention is for feeding fish and that Lucas does not teach this function.  These are apparatus claims and patentability weighs on the distinct structural features of the claims and not the functional operation.  In addition, when the device of Lucas is placed off the side of a boat with fish attached to the hooks it is known that larger fish will try to feed off of the hooked fish, so in many regards Lucas does function as a feeder.  Alternatively, a fisherman may store hooked fish in an aquarium to keep the fish fresh.  There is nothing that prevents someone from placing the device of Lucas in an aquarium, i.e. another body of water.
Regarding Claim 5, applicant again does not structural claim the structural location of the “second slot”.  The claim merely states that the second slot is “of the flotation base” and not where.  The claim language doesn’t even require the slot to be through or “on” the base but merely part of the base structure.  The claim language is not explicit enough and lends to multiple interpretations.  It can be interpreted that the second slot and second arm are one of a plurality of arm and clip units on the base.  Alternatively, another structural feature of the clip of Lucas can be interpreted as a second slot such as Lucas slot in #34D that receives #34s of Fig. 4/5.
Regarding Claim 6, the term “integral” is not a structurally distinct term.  Lucas as depicted in Fig. 2 and 4 “all” components are integral since they are connected and form a unit as assembled. When assembled they are part of a whole unit, i.e. integral.  In addition, as seen in Lucas Fig. 4/5 element #34D is integral with #34 and #33.
Regarding Claim 7, the examiner maintains the same interpretation as applied to claim 6.  In claim 7, Lucas explicitly teaches handles and satisfies the broad language of “integral” since when the device of Lucas is in use and assembled as seen in Figs. 4 and 2 the handle is integral since it makes up and becomes a whole unit.  Applicant hasn’t claimed that the features of claim 6 and 7 were integrally formed or fabricated.  Applicant has merely claimed that the components are integral which reads on as assembled become a whole unit or connected. 
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record. The claim language is not explicit in its limitation regarding the structural placement and relationship of the feeder components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



06 June 2022